Citation Nr: 0943583	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-34 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right upper chest scar.  

2.  Entitlement to an initial compensable evaluation for a 
left facial scar.  

3.  Entitlement to an initial compensable evaluation for 
ganglion cysts of the right wrist.  

4.  Entitlement to an initial compensable evaluation for 
tenosynovitis of the left wrist.  

5.  Entitlement to an initial compensable evaluation for 
metatarsalgia of the right foot.  

6.  Entitlement to an initial compensable evaluation for 
metatarsalgia of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1994 to April 1998.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which granted service connection for the disabilities 
currently on appeal and assigned noncompensable evaluations 
for each disability; effective from July 31, 2001, the date 
of receipt of the Veteran's original claim.  38 C.F.R. 
§ 3.400(b)(2).  The Board remanded the appeal for additional 
development in September 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The evidentiary record shows that the Veteran moved several 
times during the pendency of this appeal.  The most recent 
mailing address of record subsequent to the September 2007 
Board remand showed the Veteran's mailing address was in 
Puerto Rico.  Letters from the AMC to that address in October 
2007, September 2008, and September and October 2009, were 
not returned by the U.S. Postal Service (USPS).  However, two 
letters to the Veteran from VA C&P Services in October 2008, 
concerning a scheduled VA examination were returned by the 
USPS.  The first letter, sent by regular mail was returned 
with the notation "no such address."  The second letter, by 
certified mail, was marked "no such number."  In both 
instances, the mailing address Box number was incorrect.  

The Board is cognizant that a C&P examination request, dated 
in September 25, 2009, listed the Veteran's correct mailing 
address in the body of the letter.  However, the incorrect 
address was still shown in the heading of the report, 
suggesting that the correct address had not been made in the 
data base.  A notation on the C&P request, dated October 1, 
2009, indicated that the examination was cancelled because of 
"undelivered notification."  However, the only returned 
notifications of record pertained to the scheduled 
examination in October 2008.  Thus, it is not clear from the 
record whether the Veteran was properly notified of a 
rescheduled VA examination at his most recent address of 
record.  

Since one of the purposes of the Board's 2007 Remand was to 
have the Veteran examined, the matter must be remanded again.  
Accordingly, the claim is REMANDED to the AMC for the 
following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any of the 
disabilities currently on appeal.  After 
securing the necessary release, the AMC 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  

2.  The Veteran should be afforded a VA 
examination to determine the current 
severity of any scar residuals of the 
left face and right upper chest, and 
bilateral wrist and foot disabilities.  
The claims folder should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed.  The 
examination report should address the 
following: 

a.)  whether the Veteran has any 
limitation of motion in either foot 
or wrist associated with his 
service-connected disabilities.  If 
so, the actual and normal ranges of 
motion should be listed for each 
joint;  

b.)  whether the Veteran's feet and 
wrists exhibit weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination;  

c.)  whether pain could 
significantly limit functional 
ability during flare-ups or when the 
feet or wrists are used repeatedly 
over a period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups;  

d.)  whether due to pain, weakened 
movement, excess fatigability, or 
incoordination, any identified 
functional loss with respect to the 
feet would be commensurate with a 
moderately severe foot injury, or 
moderately severe malunion or 
nonunion of the tarsal or metatarsal 
bones, or amputation of the 
metatarsal head;  

e.)  whether any scars on the right 
upper chest are unstable or painful 
(i.e., frequent loss of covering of 
skin), whether they are tender or 
painful, and whether they cause any 
limitation of motion of a body part;  

f.)  with respect to the left facial 
scar, whether any of the following 
eight characteristics of 
disfigurement, are present:  

1)  Scar 5 or more inches (13 
centimeters) in 
     length; 
2)  Scar at least one-quarter inch 
wide (0.6 cm) at 
     its widest part; 
3)  Scar surface or contour elevated 
or depressed 
     on palpation; 
4)  Scar adherent to underlying 
tissue; 
5)  Skin hypo- or hyper- pigmented 
in an area 
     exceeding 6 square inches (39 
square cm);  
6)  Skin texture abnormal 
(irregular, atrophic, 
     shiny, scaly, etc.) in an area 
exceeding 6 
     square inches (39 square cm); 
7)  Underlying soft tissue missing 
in an area 
     exceeding six square inches (39 
square cm); 
8)  Skin indurated and inflexible in 
an area 
     exceeding 6 square inches (39 
square cm).  

The examiner should provide a complete 
rationale and basis for all opinions 
offered, and if the examiner is unable to 
make any determination, the reasons that 
is so should be indicated.  

3.  The Veteran must be given adequate 
notice of the date and place of the 
requested examination at his address of 
record, particularly ensuring an accurate 
post office box number is used.  A copy 
of all notifications should be associated 
with the claims folder.  The Veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicated the claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

